EXHIBIT 10.3


GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
As Adopted June 4, 2010
And as Thereafter Amended
1.PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 28.
2.    SHARES SUBJECT TO THE PLAN.
2.1    Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof 12,720,417 Shares are available for grant and
issuance under the Plan.
2.2    Lapsed, Returned Awards. Except as otherwise may be provided for herein,
Shares subject to Awards, and Shares issued under the Plan under any Award, will
again be available for grant and issuance in connection with subsequent Awards
under this Plan to the extent such Shares: (a) are subject to issuance upon
exercise of an Option or SAR granted under this Plan but which cease to be
subject to the Option or SAR for any reason other than exercise of the Option or
SAR; (b) are subject to Awards granted under this Plan that are forfeited or are
repurchased by the Company at the original issue price; (c) are subject to
Awards granted under this Plan that otherwise terminate without such Shares
being issued; or (d) are surrendered pursuant to an Exchange Program. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan. The full number of Shares subject to a SAR granted under the
Plan that are to be settled by the issuance of Shares shall be counted against
the number of Shares available for award under the Plan, regardless of the
number of Shares actually issued upon settlement of such SAR. Shares used to pay
the exercise price of an Award, to satisfy the tax withholding obligations
related to an Award and Shares repurchased on the open market with the proceeds
of an Option exercise will not become available for future grant or sale under
the Plan. The Shares available for issuance under the Plan may be authorized and
issued Shares or treasury Shares. For the avoidance of doubt, Shares that
otherwise become available for grant and issuance because of the provisions of
this Section 2.2 shall not include Shares subject to Awards that initially
became available because of the substitution clause in Section 21.2 hereof.
2.3    Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4    Limitations. No more than 25,000,000 Shares shall be issued pursuant to
the exercise of ISOs.
2.5    Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.4, (e) the
maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3 and (f) the number of
Shares that are granted as Awards to Non-Employee Directors pursuant to Section
12, shall be proportionately adjusted, subject to any required action by the
Board or the


1

--------------------------------------------------------------------------------





stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.
3.    ELIGIBILITY AND MINIMUM VESTING. ISOs may be granted only to Employees.
All other Awards may be granted to Employees, Consultants, Directors and
Non-Employee Directors of the Company or any Parent or Subsidiary of the
Company; provided such Consultants, Directors and Non-Employee Directors render
bona fide services not in connection with the offer and sale of securities in a
capital-raising transaction. No Participant will be eligible to receive more
than two million (2,000,000) Shares in any calendar year under this Plan
pursuant to the grant of Awards except that new Employees of the Company or of a
Parent or Subsidiary of the Company (including new Employees who are also
officers and directors of the Company or any Parent or Subsidiary of the
Company) are eligible to receive up to a maximum of four million (4,000,000)
Shares in the calendar year in which they commence their employment. All Awards
granted under the Plan after the Company’s 2017 Annual Meeting of Stockholders
must be subject to a minimum one year vesting period; provided, however, that
such requirement shall not prevent the acceleration of vesting pursuant to
Sections 4 and 21 hereof or under policies or contracts that provide for
acceleration of vesting in connection with a Corporate Transaction or
termination of employment or services.
4.    ADMINISTRATION.
4.1    Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;
(c)    select persons to receive Awards;
(d)    determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;
(e)    determine the number of Shares or other consideration subject to Awards;
(f)    determine the Fair Market Value in good faith, if necessary;
(g)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
(h)    grant waivers of Plan or Award conditions;
(i)    determine the vesting, exercisability and payment of Awards;


2

--------------------------------------------------------------------------------





(j)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k)    determine whether an Award has been earned;
(l)    determine the terms and conditions of any, and to institute any Exchange
Program;
(m)    reduce or waive any criteria with respect to Performance Factors;
(n)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and
(o)    make all other determinations necessary or advisable for the
administration of this Plan.
4.2    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
4.3    Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Participants who are subject
to Section 16 of the Exchange Act must be approved by two or more “non-employee
directors” (as defined in the regulations promulgated under Section 16 of the
Exchange Act). With respect to Participants whose compensation is subject to
Section 162(m) of the Code, and provided that such adjustments are consistent
with the regulations promulgated under Section 162(m) of the Code, the Committee
may adjust the performance goals to account for changes in law and accounting
and to make such adjustments as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.


3

--------------------------------------------------------------------------------





4.4    Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
5.    OPTIONS. The Committee may grant Options to Participants and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
5.1    Option Grant. Each Option granted under this Plan will identify the
Option as an ISO or an NQSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.
5.3    Exercise Period. Options may be exercisable within the times or upon the
conditions as set forth in the Award Agreement governing such Option; provided,
however, that no Option will be exercisable after the expiration of ten (10)
years from the date the Option is granted; and provided further that no ISO
granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.
5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11.
Payment for the Shares purchased must be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company. The Exercise Price of a NQSO may not be less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.
5.5    Method of Exercise. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives: (i) notice of exercise (in such form as the
Committee may specify from time to time) from the person entitled to exercise
the Option, and (ii) full payment for the Shares with respect to which the
Option is exercised (together with applicable withholding taxes). Full payment
may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or


4

--------------------------------------------------------------------------------





any other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 2.6 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
5.6    Termination. The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):
(a)    If the Participant is Terminated for any reason except for the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three (3)
months after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be the
exercise of an NQSO), but in any event no later than the expiration date of the
Options.
(b)    If the Participant is Terminated because of the Participant’s death (or
the Participant dies within three (3) months after the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant’s legal
representative, or authorized assignee, no later than twelve (12) months after
the Termination Date (or such shorter time period not less than six (6) months
or longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event no later than the expiration date of the Options.
(c)    If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any event no
later than the expiration date of the Options.
5.7    Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.8    Limitations on ISOs. With respect to Awards granted as ISOs, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
NQSOs. For purposes of this Section 5.8, ISOs will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted. In
the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
5.9    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such


5

--------------------------------------------------------------------------------





action may not, without the written consent of a Participant, impair any of such
Participant’s rights under any Option previously granted. Any outstanding ISO
that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code. Subject to Section 18 of this Plan,
by written notice to affected Participants, the Committee may reduce the
Exercise Price of outstanding Options without the consent of such Participants;
provided, however, that the Exercise Price may not be reduced below the Fair
Market Value on the date the action is taken to reduce the Exercise Price.
5.10    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6.    RESTRICTED STOCK AWARDS.
6.1    Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.
6.2    Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.
6.3    Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, the Award Agreement and in
accordance with any procedures established by the Company.
6.4    Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
6.5    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
7.    STOCK BONUS AWARDS.
7.1    Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares for services to be rendered or for past services already
rendered to the Company or any Parent


6

--------------------------------------------------------------------------------





or Subsidiary. All Stock Bonus Awards shall be made pursuant to an Award
Agreement. No payment from the Participant will be required for Shares awarded
pursuant to a Stock Bonus Award.
7.2    Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.3    Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
7.4    Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
8.    STOCK APPRECIATION RIGHTS.
8.1    Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by (b)
the number of Shares with respect to which the SAR is being settled (subject to
any maximum number of Shares that may be issuable as specified in an Award
Agreement). All SARs shall be made pursuant to an Award Agreement.
8.2    Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s Termination on each SAR. The Exercise Price of the
SAR will be determined by the Committee when the SAR is granted, and may not be
less than Fair Market Value. A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any. Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.
8.3    Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.


7

--------------------------------------------------------------------------------





8.4    Form of Settlement. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (i) the difference between the Fair Market Value of a Share on the
date of exercise over the Exercise Price; times (ii) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment from the Company for the SAR exercise may be in cash, in Shares of
equivalent value, or in some combination thereof. The portion of a SAR being
settled may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee determines, provided that the
terms of the SAR and any deferral satisfy the requirements of Section 409A of
the Code.
8.5    Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
9.    RESTRICTED STOCK UNITS.
9.1    Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
award to a Participant covering a number of Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock). All RSUs
shall be made pursuant to an Award Agreement.
9.2    Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU may be settled; and (c) the consideration
to be distributed on settlement, and the effect of the Participant’s Termination
on each RSU. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
9.3    Form and Timing of Settlement. Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.4    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
10.    PERFORMANCE SHARES.
10.1    Awards of Performance Shares. A Performance Share Award is an award to a
Participant denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock). Grants of Performance
Shares shall be made pursuant to an Award Agreement.
10.2    Terms of Performance Shares. The Committee will determine, and each
Award Agreement shall set forth, the terms of each award of Performance Shares
including, without limitation: (a) the number of Shares deemed subject to such
Award; (b) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(c) the consideration to be distributed on settlement, and the effect of the
Participant’s Termination on each


8

--------------------------------------------------------------------------------





award of Performance Shares. In establishing Performance Factors and the
Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; (y) select from among the Performance
Factors to be used; and (z) determine the number of Shares deemed subject to the
award of Performance Shares. Prior to settlement the Committee shall determine
the extent to which Performance Shares have been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to
Performance Shares that are subject to different Performance Periods and
different performance goals and other criteria.
10.3    Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.
10.4    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
11.    PAYMENT FOR SHARE PURCHASES.
Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):
(a)    by cancellation of indebtedness of the Company to the Participant;
(b)    by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;
(c)    by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;
(d)    by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;
(e)    by any combination of the foregoing; or
(f)    by any other method of payment as is permitted by applicable law.
12.    GRANTS TO NON-EMPLOYEE DIRECTORS.
12.1    Types of Awards. Non-Employee Directors are eligible to receive any type
of Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board. The aggregate dollar
value subject to Awards granted to a Non-Employee Director pursuant to this
Section 12 in any calendar year shall not exceed $300,000; provided however,
that this maximum value can later be increased by the Board effective for the
calendar year next commencing thereafter without further stockholder approval.


9

--------------------------------------------------------------------------------





12.2    Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.
12.3    Vesting, Exercisability and Settlement. Except as set forth in Section
21, Awards shall vest, become exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.
13.    WITHHOLDING TAXES.
13.1    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan, the Company may require the Participant to
remit to the Company an amount sufficient to satisfy applicable federal, state,
local and international withholding tax requirements prior to the delivery of
Shares pursuant to exercise or settlement of any Award. Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.
13.2    Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
14.    TRANSFERABILITY. Unless determined otherwise by the Committee, an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, including, without limitation, by
instrument to an inter vivos or testamentary trust in which the Awards are to be
passed to beneficiaries upon the death of the trustor (settlor) or by gift to a
Permitted Transferee, such Award will contain such additional terms and
conditions as the Administrator deems appropriate.
15.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1    Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2.
15.2    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.


10

--------------------------------------------------------------------------------





16.    CERTIFICATES AND BOOK ENTRIES. All certificates or book entries for
Shares or other securities delivered under this Plan will be subject to such
stop transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.
17.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit with the Company or
an agent designated by the Company (or place under the control of the Company or
its designated agent) all certificates or book entries representing Shares,
together with stock powers or other instruments of transfer approved by the
Committee, appropriately endorsed in blank, for the purpose of holding in escrow
(or controlling) such certificates or book entries until such restrictions have
lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates or note in the
Company’s direct registration system for stock issuance and transfer such
restrictions and accompanying legends with respect to the book entries. Any
Participant who is permitted to execute a promissory note as partial or full
consideration for the purchase of Shares under this Plan will be required to
pledge and deposit with the Company all or part of the Shares so purchased as
collateral to secure the payment of the Participant’s obligation to the Company
under the promissory note; provided, however, that the Committee may require or
accept other or additional forms of collateral to secure the payment of such
obligation and, in any event, the Company will have full recourse against the
Participant under the promissory note notwithstanding any pledge of the
Participant’s Shares or other collateral. In connection with any pledge of the
Shares, the Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.
18.    STOCKHOLDER APPROVAL OF EXCHANGE PROGRAM. Only with prior stockholder
approval may the Committee implement an Exchange Program. For the avoidance of
doubt, the Committee may not authorize the Company without prior stockholder
approval to reprice Options or SARs or pay cash or issue new Awards in exchange
for the surrender and cancellation of outstanding Awards.
19.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates or establish book entries for Shares under this Plan
prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.
20.    NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.


11

--------------------------------------------------------------------------------





21.    CORPORATE TRANSACTIONS.
21.1    Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine; the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of such Awards in connection
with a Corporate Transaction. In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period.
Awards need not be treated similarly in a Corporate Transaction.
21.2    Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Purchase Price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted appropriately pursuant to Section 424(a) of the Code). In
the event the Company elects to grant a new Option in substitution rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.
21.3    Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
22.    ADOPTION AND STOCKHOLDER APPROVAL. The Plan was adopted by the Board in
June 2010 and was thereafter approved by the Company’s stockholders in July
2010.
23.    TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware.
24.    AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder


12

--------------------------------------------------------------------------------





approval; provided further, that a Participant’s Award shall be governed by the
version of this Plan then in effect at the time such Award was granted.
25.    NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
26.    INSIDER TRADING POLICY. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company.
27.    ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY.   All Awards
granted after adoption of the Company’s Compensation Recovery Policy (the
“Policy”) and subject to applicable law, shall be subject to clawback or
recoupment pursuant to the Policy or any other compensation clawback or
recoupment policy that may be adopted by the Board (or its Compensation
Committee) from time to time thereafter or required by law during the term of
Participant’s employment or other service with the Company that is applicable to
executive officers, employees, directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law, may require the cancellation of outstanding Awards and the
recoupment of any gains realized with respect to Awards.
28.    DEFINITIONS. As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:
“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
“Board” means the Board of Directors of the Company.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
“Company” means Green Dot Corporation, or any successor corporation.
“Common Stock” means the Class A common stock of the Company.
“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then-outstanding voting


13

--------------------------------------------------------------------------------





securities; (ii) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation
or (iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).
“Director” means a member of the Board.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Effective Date” means the date of the underwritten initial public offering of
the Company’s Common Stock pursuant to a registration statement that is declared
effective by the SEC.
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).
“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;
(b)    if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal;
(c)    in the case of an Option or SAR grant made on the Effective Date, the
price per share at which shares of the Company’s Common Stock are initially
offered for sale to the public by the Company’s underwriters in the initial
public offering of the Company’s Common Stock pursuant to a registration
statement filed with the SEC under the Securities Act; or
(d)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.
“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.


14

--------------------------------------------------------------------------------





“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent or Subsidiary.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
“Participant” means a person who holds an Award under this Plan.
“Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies and whether or not computed in accordance
with generally accepted accounting principles) to determine whether the
performance goals established by the Committee and applicable to Awards have
been satisfied:
•
Net revenue and/or net revenue growth;

•
Earnings per share and/or earnings per share growth;

•
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

•
Operating income and/or operating income growth;

•
Net income and/or net income growth;

•
Total stockholder return and/or total stockholder return growth;

•
Return on equity;

•
Operating cash flow return on income;

•
Adjusted operating cash flow return on income;

•
Economic value added;

•
Control of expenses;

•
Cost of goods sold;

•
Profit margin;

•
Stock price;

•
Debt or debt-to-equity;

•
Liquidity;

•
Intellectual property (e.g., patents)/product development;

•
Mergers and acquisitions or divestitures;



15

--------------------------------------------------------------------------------





•
Individual business objectives;

•
Company specific operational metrics; and

•
Any other factor (such as individual business objectives or unit-specific
operational metrics) the Committee so designates.

“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.
“Performance Share” means an Award granted pursuant to Section 10 or Section 12
of the Plan.
“Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
“Plan” means this Green Dot Corporation 2010 Equity Incentive Plan.
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.
“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.
“Restricted Stock Unit” means an Award granted pursuant to Section 9 or Section
12 of the Plan.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Shares” means shares of the Company’s Common Stock and any successor security.
“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.
“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing. In
the case of any employee on an approved leave of absence,


16

--------------------------------------------------------------------------------





the Committee may make such provisions respecting suspension of vesting of the
Award while on leave from the employ of the Company or a Parent or Subsidiary of
the Company as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. The Committee will have sole discretion to determine whether a
Participant has ceased to provide services and the effective date on which the
Participant ceased to provide services (the “Termination Date”).
“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).






17

--------------------------------------------------------------------------------






GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE- BASED RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: ______


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
 
Name:        ____________________________________________________________
 
Address:    ____________________________________________________________
 
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”), which includes any RSU Addendum provided to employees in your
country (“RSU Addendum”).
 
Number of RSUs:          [[Max Shares for Performance Awards: [_____]];
[Granted: ______ at target]]
 
Date of Grant:         ______________________________________________
 
Vesting Commencement Date: N/A                                              


Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date 

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
agreement, the RSUs will vest in accordance with the schedule set forth on
Exhibit A based on performance during the period beginning ________ and ending
________.



You understand that your employment or consulting relationship or service with
the Company or any Parent or Subsidiary, as applicable, is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”) subject to
applicable law, and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship, subject to applicable law. You
acknowledge that the vesting of the RSUs pursuant to this Notice occurs only by
continuing service as an Employee, Director or Consultant of the Company or any
Parent or Subsidiary, as applicable. You also understand that this Notice is
subject to the terms and conditions of both the RSU Agreement (including any RSU
Addendum) and the Plan, both of which are incorporated herein by reference.
Participant has read both the RSU Agreement (including any applicable RSU
Addendum) and the Plan.


PARTICIPANT
GREEN DOT CORPORATION

Signature:
        By:    

Print Name:
        Its:     





    

--------------------------------------------------------------------------------






GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN
 
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.                  Settlement. 
FOR U.S. EMPLOYEES ONLY:
To the extent RSUs vest in accordance with this RSU Agreement (or under any
policy, agreement or arrangement maintained by the Company), settlement of the
first installment of RSUs shall be by March 15th of the year following the
calendar year of grant (or later date in the same calendar year required to
satisfy any vesting provisions applicable under any policy, agreement or
arrangement maintained by the Company) and settlement of the remaining
installments shall be made upon the earliest to occur of: (i) the applicable
date of vesting under the vesting schedule set forth in Exhibit A hereto (within
60 days thereafter), (ii) Participant’s separation from service (within the
meaning of Code Section 409A) that is by the Company without cause or by the
Participant for good reason (on the 61st day thereafter), (iii) a change in
control event within the meaning of Treasury Regulation Section 1.409-3(i)(5)
(on the 60th day thereafter) or (iv) the Participant’s death (on the 60th day
thereafter). For the avoidance of doubt, no settlement shall occur in the case
of (ii), (iii) or (iv) above to extent that the then applicable policy,
agreement or arrangement does not provide for vesting of the RSUs and nothing in
this Agreement shall preclude the Company from being able to amend or terminate
such policy, agreement or arrangement in accordance with its terms. Settlement
of RSUs shall be in Shares. 
To the extent the RSUs constitute non-exempt deferred compensation subject to
Section 409A of the Code and are settled upon the Participant’s separation from
service, if Participant is deemed at the time of such separation to be a
“specified employee” under Section 409A of the Code, then such settlement shall
instead be made on the earlier of (i) the date that is six (6)-months and one
day after such separation; or (ii) the date of Participant’s death following
such separation; provided, however, that such deferral shall only be effected to
the extent required to avoid adverse tax treatment to the Participant under
Section 409A of the Code. It is intended that each RSU vesting installment
hereunder constitute a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).
FOR NON-U.S. EMPLOYEES ONLY:
Settlement of RSUs shall be made within 30 days following the applicable date of
vesting under the vesting schedule set forth in the Notice. Settlement of RSUs
shall be in Shares. You are not entitled to participate in the Retirement Policy
for Equity Awards.
2.                  No Stockholder Rights.  Unless and until such time as Shares
are issued in settlement of vested RSUs, Participant shall have no ownership of
the Shares allocated to the RSUs and shall have no right dividends or to vote
such Shares.
3.                  Dividend Equivalents.   Dividends, if any (whether in cash
or Shares), shall not be credited to Participant.
4.                  No Transfer.  The RSUs and any interest therein shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of. 
5.                  Termination.  Subject to any applicable policy, agreement or
arrangement then maintained by the Company, if Participant’s service Terminates
for any reason, all unvested RSUs shall be forfeited to the Company forthwith,
and all rights of Participant to such RSUs shall immediately terminate.  In case
of any


1

--------------------------------------------------------------------------------





dispute as to whether forfeiture has occurred, the Committee shall have sole
discretion to determine whether such forfeiture has occurred.
6.                  U.S. Tax Consequences.  Participant acknowledges that there
will be tax consequences upon settlement of the RSUs or disposition of the
Shares, if any, received in connection therewith, and Participant should consult
a tax adviser regarding Participant’s tax obligations prior to such settlement
or disposition.  Upon vesting of the RSU, Participant will include in income the
fair market value of the Shares subject to the RSU.  The included amount will be
treated as ordinary income by Participant and will be subject to withholding by
the Company when required by applicable law.  Upon disposition of the Shares,
any subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than one year from the date of settlement.  Further, an RSU may be
considered a deferral of compensation that may be subject to Section 409A of the
Code.  Section 409A of the Code imposes special rules to the timing of making
and effecting certain amendments of this RSU with respect to distribution of any
deferred compensation.  You should consult your personal tax advisor for more
information on the actual and potential tax consequences of this RSU.
7.                  Acknowledgement.  The Company and Participant agree that the
RSUs are granted under and governed by the Notice, this Agreement (including any
RSU Addendum provided to employees in Participant’s country (the “RSU Addendum”)
and the provisions of the Plan. Participant: (i) acknowledges receipt of a copy
of the RSU Addendum (if any), the Plan and the Plan prospectus, which is
available at http://www.ubs.com/onesource/GDOT, or a successor site, , (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein (including in any RSU Addendum) and those set forth
in the Plan and the Notice.
8.                  Entire Agreement; Enforcement of Rights.  This Agreement
(including any applicable aRSU Addendum), the Plan and the Notice constitute the
entire agreement and understanding of the parties relating to the subject matter
herein and supersede all prior discussions between them. Any prior agreements,
commitments or negotiations concerning the purchase of the Shares hereunder are
superseded. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing and signed
by the parties to this Agreement. The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party.
9.                  Compliance with Laws and Regulations.  The issuance of
Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
10.              Governing Law; Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
11.       Recoupment.   This Policy is subject to the terms and conditions of
the Compensation Recovery Policy adopted by the Committee in April 2017 and any
of the Company’s other applicable recoupment or clawback policies (as previously
adopted, and as may be amended or restated from time to time).  Notwithstanding
the foregoing, the Company may, in its sole discretion, implement any recoupment
or clawback policies or make any changes to any of the Company’s existing
recoupment or clawback policies, as the Company deems necessary or advisable in
order to comply with applicable law or regulatory guidance (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act).
12.       No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
service, for any reason, with or without cause.


2

--------------------------------------------------------------------------------





           By your signature and the signature of the Company’s representative
on the Notice, or by otherwise accepting this RSU, Participant and the Company
agree that this RSU is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement (including any applicable RSU Addendum).
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.








3

--------------------------------------------------------------------------------






GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: ______
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:        
Address:        
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”), which includes any RSU Addendum provided to employees in your
country (“RSU Addendum”).
Number of RSUs:
_______________________________________________________

Date of Grant:
_______________________________________________________

Vesting Commencement Date:
_______________________________________________________

Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date.

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule:
____________

You understand that your employment or consulting relationship or service with
the Company or any Parent or Subsidiary, as applicable, is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”) subject to
applicable law, and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship, subject to applicable law. You
acknowledge that the vesting of the RSUs pursuant to this Notice occurs only by
continuing service as an Employee, Director or Consultant of the Company or any
Parent or Subsidiary, as applicable. You also understand that this Notice is
subject to the terms and conditions of both the RSU Agreement (including any RSU
Addendum) and the Plan, both of which are incorporated herein by reference.
Participant has read both the RSU Agreement (including any applicable RSU
Addendum) and the Plan.






PARTICIPANT
GREEN DOT CORPORATION

Signature:
        By:    

Print Name:
        Its:     





    

--------------------------------------------------------------------------------






GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.    Settlement.
FOR U.S. EMPLOYEES ONLY:
To the extent RSUs vest in accordance with the vesting schedule set forth in the
Notice (or in the case of (ii), (iii) and (iv) below vest under any policy,
agreement or arrangement maintained by the Company), settlement of RSUs shall be
made upon the earliest to occur of: (i) the applicable date of vesting under the
vesting schedule set forth in the Notice (within 60 days thereafter), (ii)
Participant’s separation from service (within the meaning of Code Section 409A)
that is by the Company without cause or by the Participant for good reason (on
the 61st day thereafter), (iii) a change in control event within the meaning of
Treasury Regulation Section 1.409-3(i)(5) (on the 60th day thereafter) or (iv)
the Participant’s death (on the 60th day thereafter). For the avoidance of
doubt, no settlement shall occur in the case of (ii), (iii) or (iv) above to
extent that the then applicable policy, agreement or arrangement does not
provide for vesting of the RSUs and nothing in this Agreement shall preclude the
Company from being able to amend or terminate such policy, agreement or
arrangement in accordance with its terms. Settlement of RSUs shall be in Shares.
To the extent the RSUs constitute non-exempt deferred compensation subject to
Section 409A of the Code and are settled upon the Participant’s separation from
service, if Participant is deemed at the time of such separation to be a
“specified employee” under Section 409A of the Code, then such settlement shall
instead be made on the earlier of (i) the date that is six (6)-months and one
day after such separation; or (ii) the date of Participant’s death following
such separation; provided, however, that such deferral shall only be effected to
the extent required to avoid adverse tax treatment to the Participant under
Section 409A of the Code. It is intended that each RSU vesting installment
hereunder constitute a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).
FOR NON-U.S. EMPLOYEES ONLY:
Settlement of RSUs shall be made within 30 days following the applicable date of
vesting under the vesting schedule set forth in the Notice. Settlement of RSUs
shall be in Shares. You are not entitled to participate in the Retirement Policy
for Equity Awards.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
5.    Termination. Subject to any applicable policy, agreement or arrangement
then maintained by the Company, if Participant’s service Terminates for any
reason, all unvested RSUs shall be forfeited to the Company forthwith, and all
rights of Participant to such RSUs shall immediately terminate.  In case of any
dispute as to whether forfeiture has occurred, the Committee shall have sole
discretion to determine whether such forfeiture has occurred.


1

--------------------------------------------------------------------------------





6.    U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.
7.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement (including any RSU
Addendum provided to employees in Participant’s country (the “RSU Addendum”) and
the provisions of the Plan. Participant: (i) acknowledges receipt of a copy of
the RSU Addendum (if any), the Plan and the Plan prospectus, which is available
at http://www.ubs.com/onesource/GDOT, or a successor site, (ii) represents that
Participant has carefully read and is familiar with their provisions, and (iii)
hereby accepts the RSUs subject to all of the terms and conditions set forth
herein (including in any RSU Addendum) and those set forth in the Plan and the
Notice.
8.    Entire Agreement; Enforcement of Rights. This Agreement (including any
applicable RSU Addendum), the Plan and the Notice constitute the entire
agreement and understanding of the parties relating to the subject matter herein
and supersede all prior discussions between them. Any prior agreements,
commitments or negotiations concerning the purchase of the Shares hereunder are
superseded. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing and signed
by the parties to this Agreement. The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party.
9.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10.    Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, or by otherwise accepting this RSU, Participant and the Company agree
that this RSU is granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement (including any applicable RSU Addendum).
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.
 


2

--------------------------------------------------------------------------------






GREEN DOT CORPORATION CORPORATE TRANSACTION POLICY




The Board of Green Dot Corporation (the “Company”) has determined that it is
appropriate to reinforce the continued attention and dedication of the Company’s
employees to their assigned duties without distraction in circumstances arising
from the possibility of a Corporate Transaction of the Company. The Company
desires to adopt this Corporate Transaction Policy (“Policy”) to provide certain
benefits as set forth below in connection with a Corporate Transaction of the
Company. Where applicable in this Policy, the Company is intended to include any
Parent of the Company, subsidiary of the Company and any successor of the
Company. This Policy is effective as of the Effective Date and will remain in
effect until terminated or modified by the Board.


1.    Eligibility. Each employee of the Company who (i) is employed by the
Company immediately prior to the consummation of a Corporate Transaction and
(ii) holds equity awards granted by the Company that are unvested as of
immediately prior to the consummation of a Corporate Transaction (“Employee”).
2.    Benefits upon Termination of Employment following a Corporate Transaction.




(a)    Benefits upon a Qualifying Termination.  If Employee is subject to a
Qualifying Termination at any time during the twelve month period following the
consummation of a Corporate Transaction, then, at such time as the termination
of Employee’s employment (and for employees subject to taxation by the United
States the termination of which constitutes a “separation from service” as
defined in the regulations promulgated under Section 409A of the Code (a
“Separation from Service”)), all outstanding and unvested equity awards then
held by the Employee that were granted prior to the consummation of the
Corporate Transaction (“Pre-Corporate Transaction Equity Awards”) shall have
their vesting fully accelerate such that all Pre-Corporate Transaction Equity
Awards become 100% vested.  For purposes of this Policy any outstanding and
unvested performance-based Pre-Corporate Transaction Equity Awards shall have
their vesting accelerate at “target.” With respect to Pre-Corporate Transaction
Equity Awards that do not contain a “target” level of achievement with respect
to their applicable performance metrics, then such awards shall have their
vesting accelerate in full with respect to any outstanding shares still subject
to such award.
(b)    Definitions. For all purposes hereunder, the following terms shall be
defined as specified below:
(i)    “Board” means the Board of Directors of Green Dot Corporation.
(ii)    “Cause” means any of the following: (i) Employee’s conviction of or plea
of nolo contendere to a felony; (ii) an act by Employee which constitutes gross
misconduct in the performance of Employee’s employment obligations and duties;
(iii) Employee’s act of fraud against the Company or any of its affiliates; (iv)
Employee’s theft or misappropriation of property (including without limitation
intellectual property) of the Company or its affiliates; (v) material breach by
Employee of any confidentiality agreement with, or duties of confidentiality to,
the Company or any of its affiliates that involves Employee’s wrongful
disclosure of material confidential or proprietary information (including
without limitation trade secrets or other intellectual property) of the Company
or of any of its affiliates; (vi) Employee’s public disparagement of the
Company, its business, its employees or board members; (vii) Employee’s
continued material violation of Employee’s employment obligations and duties to
the Company (other than due to Employee’s death or Disability) after the Company
has delivered to Employee a written notice of such violation that describes the
basis for the Company’s belief that such violation has occurred and Employee has
not substantially cured such violation within thirty (30) calendar days after
such written notice is given by the Company
(iii)     “Corporate Transaction” means a Corporate Transaction as such term is
defined in the Company’s 2010 Equity Incentive Plan.


1    

--------------------------------------------------------------------------------





(iv)     “Code” means the United States Internal Revenue Code of 1986, as
amended.
(v)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
(vi)    “Effective Date” means the date this Policy is adopted by the Board.
(vii)    “Good Reason” means a material reduction in an Employee’s annual base
salary (excluding any reduction affecting substantially all similarly situated
employees); provided that any material reduction shall constitute Good Reason
only if the Company fails to cure such event within thirty (30) days after
receipt from Employee of written notice of the event which constitutes Good
Reason; provided, further, that Good Reason shall cease to exist for an event on
the 90th day following its initial occurrence, and Employee terminates
employment within ten (10) days of expiration of the cure period (or earlier if
the Company notifies Employee that it will not cure such material reduction).
(viii)    “Qualifying Termination” means (A) an involuntary termination of
employment of Employee by the Company without “Cause” at any time following a
Corporate Transaction or (B) a termination of employment by Employee with the
Company for Good Reason. For the avoidance of doubt, a Qualifying Termination
shall not include death, Disability or voluntary resignation of employment by
Employee with the Company.
3.    Preconditions to the Receipt of Benefits.
(a)    Release of Claims.  The receipt of benefits pursuant to this Policy will
be subject to Employee signing, not revoking and returning to the Company within
sixty (60) days of his or her termination of employment (the “Release Deadline”)
a release of claims in favor of the Company (the “Release”).  In the event
Employee does not execute the Release before the Release Deadline or revokes the
Release, no benefits shall be payable under this Policy to such Employee, and
this Policy shall be null and void with respect to such Employee. The Release
shall specifically relate to all of Employee’s rights and claims in existence at
the time of such execution relating to Employee’s employment with the Company,
but shall not include (i) Employee’s rights under this Policy; (ii) Employee’s
rights under any employee benefit plan sponsored by the Company; or
(iii) Employee’s rights to indemnification (if any of such rights exist in favor
of the Employee) under the Company’s bylaws or other governing instruments or
under any agreement addressing such subject matter between Employee and the
Company or under any merger or acquisition agreement addressing such subject
matter; (iv) Employee’s rights of insurance under any liability policy covering
the Company’s officers or (v) claims which Employee may not release as a matter
of law. 
4.    Noncumulation of Benefits. Employee may not cumulate, stock option vesting
and exercisability and restricted stock unit vesting of Company equity awards
under this Policy and any other written agreement with the Company and/or
another plan or policy of the Company.
5.    Clawback.  This Policy is subject to the terms and conditions of any of
the Company’s applicable recoupment or clawback policies (as previously adopted,
and as may be amended or restated from time to time).  Notwithstanding the
foregoing, the Company may, in its sole discretion, implement any recoupment or
clawback policies or make any changes to any of the Company’s existing
recoupment or clawback policies, as the Company deems necessary or advisable in
order to comply with applicable law or regulatory guidance (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act).
6.    Amendment or Termination of this Policy. The Board may amend or terminate
this Policy at any time and for any reason. After the consummation of a
Corporate Transaction, the Company may not amend or terminate this Policy with
respect to an Employee except with the consent of such Employee.
7.    Miscellaneous.


2    

--------------------------------------------------------------------------------





(a)    Employment Status.  This Policy does not constitute a contract of
employment or impose on Employee’s any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Employee as an employee,
(ii) to change the status of Employee as an at-will employee, or (iii) to change
the Company’s policies regarding termination or alteration of employment.
(b)    Binding Effect; Successors. In the event of a Corporate Transaction, this
Policy shall, to the extent the Board prior to consummation of such transaction
determines that the assumption or assignment of the Policy is appropriate, be
binding upon the successor or the entity surviving such transaction or the
purchaser of all or substantially all of the Company’s assets.






3    

--------------------------------------------------------------------------------






GREEN DOT CORPORATION


RETIREMENT POLICY FOR EQUITY AWARDS


Green Dot Corporation (the “Company”) has determined that it is appropriate to
attract, retain and incentivize the Company’s employees with certain retirement
benefits with respect to equity awards granted by the Company and in furtherance
thereof desires to adopt this Retirement Policy for Equity Awards (“Policy”).
Where applicable in this Policy, the Company is intended to include any Parent
of the Company, subsidiary of the Company and any successor of the Company. This
Policy is effective as of the Effective Date and will remain in effect until
terminated or modified by the Committee. This Policy applies to RSU or PSU
awards granted on or after January 1, 2018. Terms not otherwise defined in the
body of this Policy are defined in Section 8.


1.    Eligibility. Each employee (“Retiree”) of the Company who undergoes a
Qualifying Retirement and holds RSU or PSU awards granted by the Company that
are unvested as of immediately prior to the Qualifying Retirement.
2.    Benefits upon Qualifying Retirement.


(a)    Benefits upon a Qualifying Retirement.  If Retiree undergoes a Qualifying
Retirement, then, at such time of the Qualifying Retirement, the unvested RSU or
PSU awards then held by the Retiree that were granted after January 1, 2018 and
prior to Qualifying Retirement shall have their vesting accelerated and become
vested as follows:
(i)    RSUs Subject to Time-Based Vesting. All RSUs subject to time-based
vesting based on providing continued service to the Company that are unvested as
of the Qualifying Retirement will become 100% vested, and, except as otherwise
set forth herein, will thereafter settle and be paid out in accordance with the
time-based vesting schedule pertaining to such RSU. For the avoidance of doubt,
RSUs (or PSUs) that were subject to both performance-based vesting and
time-based vesting and that have satisfied the performance-based vesting
conditions shall be treated as time-based RSUs subject to this subsection.
Example: On June 1, 2018 a Retiree is granted an award for 1,000 RSUs subject to
time-based vesting, which award vests and is settled in 4 annual installments on
June 1 of each year thereafter. On March 1, 2020, the Retiree undergoes a
Qualifying Retirement and there are 750 RSUs that remain unvested at such time.
The 750 RSUs will fully vest on March 1, 2020 and 250 will settle and be paid on
June 1, 2020, 250 will settle and be paid on June 1, 2021 and the remaining 250
will settle and be paid on June 1, 2022.
(ii)    PSUs or RSUs subject to Performance Vesting. All PSUs or RSUs subject to
performance-based vesting based on the achievement of certain performance
criteria that are unvested as of the Qualifying Retirement will remain
outstanding until the Company determines in the normal course (as if no
Qualifying Retirement occurred) whether, and to the extent, the performance
criteria is achieved, and will become 100% vested to the extent the Board or the
Committee determines such PSUs or performance-based RSUs are earned, and, except
as otherwise set forth herein, will thereafter settle and be paid out in
accordance with any time-based vesting schedule that would have otherwise
pertained to such PSU or RSU.
(iii)    Withholding. If the holder of the RSU or PSU is eligible for a
Qualifying Retirement under the Policy (regardless of whether or not the
individual actually retires under this Policy), the employment taxes (and
applicable withholding) for any RSU or PSU will be due once the RSU or PSU is no
longer subject to a substantial risk of forfeiture (as determined under Section
409A), and income taxes will generally be due upon settlement of such RSU or
PSU. All withholding for employment and income taxes will be done


1    

--------------------------------------------------------------------------------





through Net Settlement; provided that the Company shall accept a cash payment
from the Retiree to the extent of any remaining balance of the tax withholding
not satisfied by such reduction in the number of whole Shares to be issued.
(b)    Acceleration upon Death and a Corporate Transaction. The time for
settlement of the RSUs or PSUs shall be accelerated as follows:
(i)    Death. In the event of the death of a holder of RSUs or PSUs at a time
that such employee is either eligible for a Qualifying Retirement or has
actually had a Qualifying Retirement, the timing of the settlement of the
time-based RSUs shall be accelerated to the date that is 60 days after such
employee’s death, subject to his or her executor or representative satisfying
the Release requirement in Section 3(a) prior to such date; and the PSUs will be
settled on the later of the date that is 60 days after such employee’s death or
the date the applicable performance criteria is determined to have been
achieved, subject to the Release requirement in Section 3(a).
(ii)    Corporate Transaction. In the event of a Corporate Transaction at the
time the Retiree holder of the RSUs or PSUs has actually had a Qualifying
Retirement, the vesting of time-based RSUs shall be accelerated to immediately
prior to the Corporate Transaction, and will be settled and paid on the date
that is 60 days after such Corporate Transaction, subject to the Release
requirement in Section 3(a); and the PSUs will vest and be settled based upon
the Board’s or the Committee’s determination with respect to the achievement of
the applicable performance criteria and/or metrics applicable to such PSU based
on the most recently completed fiscal quarter or other relevant measurement
period or criteria) and will settle and be paid on the date that is 60 days
after such Corporate Transaction, subject to the Release requirement in Section
3(a).


3.    Preconditions to the Receipt of Benefits.
(a)    Release of Claims.  The receipt of benefits pursuant to this Policy will
be subject to Retiree signing, not revoking and returning to the Company within
sixty (60) days of his or her Qualifying Retirement (the “Release Deadline”) a
release of claims in favor of the Company (the “Release”).  In the event the
Retiree does not execute the Release before the Release Deadline or revokes the
Release, no benefits shall accrue under this Policy to such Retiree, and this
Policy shall be null and void with respect to such Retiree. The Release shall
specifically relate to all of Retiree’s rights and claims in existence at the
time of such execution relating to Retiree’s employment with the Company, but
shall not include (i) Retiree’s rights under this Policy; (ii) Retiree’s rights
under any employee benefit plan sponsored by the Company; or (iii) Retiree’s
rights to indemnification (if any of such rights exist in favor of the Retiree)
under the Company’s bylaws or other governing instruments or under any agreement
addressing such subject matter between Retiree and the Company; (iv) Retiree’s
rights of insurance under any liability policy covering the Company’s officers
or (v) claims which Retiree may not release as a matter of law.
(b)    Required Six-Month Delay for Specified Employees. In the event Retiree is
a Specified Employee upon settlement of an RSU or PSU, then such initial
settlement applicable to such RSU or PSU shall be delayed by the applicable six
month waiting period provided for under Section 409A and the regulations
thereunder; provided, however, that such deferral will be effected only to the
extent required to avoid adverse tax treatment to the Specified Employee.
(c)    Timing. Delivery of Shares under this Policy will be made on the 60th day
following the date upon which the event giving rise to the Release occurs,
subject to the Release becoming effective. Settlements of PSUs or RSUs will
occur on the date the PSUs or RSUs would have been delivered pursuant to the
applicable vesting schedule or, if earlier, upon the date of the occurrence of a
Corporate Transaction or Participant’s Death, as set forth in Section 2(b).
(d)    Violations of Applicable Law. Any settlement or delivery of Shares
scheduled to be made under the Policy will be delayed if the Company reasonably
anticipates that such delivery will violate federal


2    

--------------------------------------------------------------------------------





securities laws or other applicable law. Delivery of Shares will be made at the
earliest date at which the Company reasonably believes will not cause such
violation.
(e)    Delivery Date. Notwithstanding any contrary Policy or RSU or PSU
agreement provision, the delivery or settlement of Shares that is scheduled to
be made to a Retiree under this Policy on a delivery date or scheduled date
(i.e., vesting date pursuant to the vesting schedule attributable to such RSU or
PSU) (the “Designated Payment Date”) will be treated as made on the Designated
Payment Date if such delivery or settlement is deemed to be made on the
Designated Payment Date under Section 409A. In no event will the Retiree be
permitted, directly or indirectly, to designate the taxable year of such
delivery.
4.    Noncumulation of Benefits. Retiree may not cumulate RSU or PSU vesting of
Company RSU or PSU awards under this Policy and any other written agreement with
the Company and/or another plan or policy of the Company.
5.    Clawback.  This Policy is subject to the terms and conditions of any of
the Company’s applicable recoupment or clawback policies (as previously adopted,
and as may be amended or restated from time to time).  Notwithstanding the
foregoing, the Company may, in its sole discretion, implement any recoupment or
clawback policies or make any changes to any of the Company’s existing
recoupment or clawback policies, as the Company deems necessary or advisable in
order to comply with applicable law or regulatory guidance (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act).
6.    Amendment or Termination of this Policy. The Committee may amend or
terminate this Policy at any time and for any reason, provided that any such
amendment or termination complies with Section 409A of the Code. This Policy
applies to RSUs or PSUs granted on or after January 1, 2018 provided, however,
that the Board or the Company may provide in any award that this Policy does not
apply to such award, and may discontinue this Policy prospectively.
7.    Tax Issues.
(a)    Tax Withholding. Notwithstanding any contrary provision in the RSU or PSU
award agreement or related plans or agreements, the Company will have the right
to deduct from a Retiree’s RSU and PSU any and all taxes and other required
withholdings determined by the Company to be applicable. All withholding for
employment and income taxes will be done through Net Settlement; provided that
the Company shall accept a cash payment from the Retiree to the extent of any
remaining balance of the tax withholding not satisfied by such reduction in the
number of whole Shares to be issued. In the discretion of the Company, the
Company may accept a cash payment by the Retiree of the amount of any applicable
taxes in lieu of Net Settlement.
(b)    Section 409A. To the extent that any provision of this Policy is
ambiguous as to its exemption or compliance with Section 409A, the provision
will be read in such a manner so that the benefits provided under this Policy
are exempt from Section 409A to the maximum permissible extent, and where such
interpretation is untenable, then the provision of such benefits will comply
with Section 409A to the maximum permissible extent. To the extent the delivery
of Shares under this Policy may be classified as a “short-term deferral” within
the meaning of Section 409A, such delivery will be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. The delivery of Shares pursuant to this Policy (or
referenced in this Policy) are intended to constitute separate “payments” for
purposes of Section 1.409A-2(b)(2) of the regulations under Section 409A.
(c)    No Guarantees Regarding Tax Treatment. Retirees will be responsible for
all taxes with respect to any benefits under the Policy. Neither the Board, the
Company, nor any officer or director of the Company, make any guarantees
regarding the tax treatment, specifically including with respect to Section
409A, and the Retiree should consult with his or her tax advisor regarding the
tax treatment of under this Policy or under the RSU or PSU awards.


3    

--------------------------------------------------------------------------------





8.    Definitions. For purposes of this Policy, the following terms are defined
as follows:
(i)    “Board” means the Board of Directors of Green Dot Corporation.
(ii)    “Cause” means any of the following: (i) Retiree’s conviction of or plea
of nolo contendere to a felony; (ii) an act by Retiree which constitutes gross
misconduct in the performance of Retiree’s employment obligations and duties;
(iii) Retiree’s act of fraud against the Company or any of its affiliates; (iv)
Retiree’s theft or misappropriation of property (including without limitation
intellectual property) of the Company or its affiliates; (v) material breach by
Retiree of any confidentiality agreement with, or duties of confidentiality to,
the Company or any of its affiliates that involves Retiree’s wrongful disclosure
of material confidential or proprietary information (including without
limitation trade secrets or other intellectual property) of the Company or of
any of its affiliates; (vi) Retiree’s continued material violation of Retiree’s
employment obligations and duties to the Company (other than due to Retiree’s
death or Disability) after the Company has delivered to Retiree a written notice
of such violation that describes the basis for the Company’s belief that such
violation has occurred and Retiree has not substantially cured such violation
within thirty (30) calendar days after such written notice is given by the
Company.
(iii)     “Committee” means the Compensation Committee of the Board.
(iv)    “Competing” means being or becoming employed by or providing consulting
services to a company that competes directly or indirectly with the Company’s
Business. For purpose of this Policy, “Business” means the banking and/or
payments business.
(v)    “Corporate Transaction” has the meaning set forth in the Company’s 2010
Equity Incentive Plan, provided that such Corporate Transaction is also either a
change in the ownership of the Company, a change in the effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company (as determined in accordance with Section 409A(a)(2)(A)(v) of the
Code and Treasury regulation section 1.409A-3(i)(5)).
(vi)    “Code” means the United States Internal Revenue Code of 1986, as
amended.
(vii)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
(viii)    “Effective Date” means the date this Policy is adopted by the
Compensation Committee.
(ix)    “Net Settlement” means a cashless “net settlement” arrangement pursuant
to which the Company will reduce the number of Shares issued upon settlement of
the RSU or PSU by the largest whole number of shares having an aggregate fair
market value equal to the amount of the tax to be withheld.
(x)    “PSUs” means performance stock units of the Company that are subject to
performance metrics.
(xi)    “Qualifying Retirement” means a voluntary resignation of employment with
the Company, constituting a Separation from Service, by an Retiree that: (i) has
attained the age of 55 years, (ii) has been continuously employed by the Company
for at least 10 years prior to the date of the Qualifying Retirement (including
time spent employed by a subsidiary of the Company for the period of time that
such subsidiary was owned by the Company), (iii) is not terminable by the
Company for Cause at the time of the Qualifying Retirement or is in violation of
prongs (iii)-(v) of the definition of Cause at any time, and (iv) is not
Competing with the Company at any time.
(xii)    “RSUs” means all restricted stock units of the Company.


4    

--------------------------------------------------------------------------------





(xiii)    “Section 409A” means Section 409A of the Code and the Treasury
Regulations thereunder, and other official guidance provided by the Internal
Revenue Service or the Department of the Treasury with respect to Section 409A
of the Code.
(xiv)    “Shares” means shares of Company common stock.
(xv)    “Separation from Service” means a resignation or termination of
employment that constitutes a “separation from service” as defined in the
regulations promulgated under Section 409A of the Code.
(xvi)    “Specified Employee” means a Retiree who, as of the date of his or her
Separation from Service, is a “specified” employee under Section 409A.
9.    Miscellaneous.
(a)    Employment Status.  This Policy does not constitute a contract of
employment or impose on Retiree’s any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Retiree as an employee,
(ii) to change the status of Retiree as an at-will employee, or (iii) to change
the Company’s policies regarding termination or alteration of employment.
(b)    Severability. If any provision of the Policy is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provisions of the Policy, and in lieu of each provision which is held invalid or
unenforceable, there will be added as part of the Policy a provision that will
be as similar in terms to such invalid or unenforceable provision as may be
possible and be valid, legal, and enforceable.
(c)    Choice of Law. This Policy will be governed by and construed in
accordance with the laws of the state of California, without regard to laws
relating to conflicts or choice of law.




5    